concurring.
While I agree with the majority that the Superior Court must be reversed and appellee’s rape conviction reinstated, I do so because I believe that appellee failed to sustain his burden of demonstrating sufficient reasons why a court should entertain his second PCHA petition under Commonwealth v. Lawson, 519 Pa. 504, 549 A.2d 107 (1988). Lawson held that “a second or any subsequent post-conviction request for relief will not be entertained unless a strong prima facie showing is offered to demonstrate that a *555miscarriage of justice may have occurred.” Id. at 513, 549 A.2d at 112 (emphasis added).
Accordingly, the Court of Common Pleas of Elk County acted properly and well within its discretion when it summarily dismissed appellee’s second PCHA petition, and Superior Court erred in reversing the court of common pleas and remanding for an evidentiary hearing concerning the effectiveness of prior counsel.